DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 9 June 2022.  Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
	Applicant’s arguments with respect to the prior rejection under 35 USC 112(a)(1) and the claim interpretation under 35 USC 112(f) are noted.  The arguments are sufficient to obviate the prior rejection and withdraw the previous claim interpretation.
	The amendments to the specification and drawings are noted and entered.
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 10, 11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Publication 2013/0311946 A1), in view of Ro et al. (US Publication 2016/0066011 A1, hereinafter Ro).

Regarding claim 1, Kwon discloses a display device comprising: 
a user interface (Kwon discloses a graphical user interface for a portable terminal, at [0005]); 
a storage (application icons are loaded form a memory, at [0011]; 
a display displaying a menu for providing at least one function (application menus are disclosed at [0065]); and 
at least one processor configured to: 
upon reception of an execution command from a user, generate a user pattern including information about a function corresponding to the execution command and information about a time at which the execution command is received (a program menu that a user frequently uses according to a use pattern or “life pattern” may be recorded, updated, and developed, at [0011] and [0065]), 
control the storage to store the generated user pattern (a use pattern may be recorded and updated, at [0012]), 
reconfigure the menu based on the user pattern (a program menu that a user frequently uses according to a use pattern or “life pattern” may be recorded, updated, and developed, at [0011] and [0065].  A main screen application icon menu is monitored and adjusted, at [0017])), and 
control the display to display the reconfigured menu (a menu that is updated and modified based on usage patterns, as in [0065], must first be displayed such that a user may select a menu option to establish such patterns).
While Kwon discloses utilizing weather information as part of a schedule recommender (see [0014]), Kwon fails to explicitly disclose a transceiver configured to receive at least one of weather information or environment information;
determine a recommended operation mode of an external device based on at least one of the weather information or the environment information, and
control the display to display a function corresponding to the determined recommended operation mode of the external device on the reconfigured menu.
Ro discloses graphical user interface operations on a smart device, similar to Kwon.  Furthermore, Ro discloses wherein the smart device may receive particular information about related weather and lighting conditions (see the receipt and display of weather information at [0205-0206], and [0141] disclosing where sensors may detect local environmental conditions).  Ro further discloses recommending an operations recommendation to control external lighting devices based on at least the weather or environment information (Ro discloses recommending a “rain mode” to set optimal lighting conditions based on rainy/darker weather, at [0208-0209], and recommending a “movie mode” that adjusts brightness and color of external lighting apparatuses to produce a suitable viewing environment, at [0171]).  Ro discloses wherein the interface displays information corresponding to functionality of the external lighting devices.  See Figs. 8A(a-c) and [0185-0188].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the graphical user interface customization according to a user needs prediction as in Kwon to incorporate the external device control and interface display based on predicted user needs as in Ro.  One would have been motivated to make such a combination for the advantage of adding increased functionality and convenience to smart devices.  See Ro, [0008].
Claim 11 recites limitations analogous in scope to those of claim 11, and is rejected under similar rationale.

	Regarding claim 5, Kwon discloses wherein the at least one processor is further configured to reconfigure at least one of order, feature, shape, color, position, or size of the menu based on the user pattern (a menu icon layout may be adjusted, at [0018]).
	Claim 14 recites limitations analogous in scope to those of claim 5, and as such is rejected under similar rationale.

	Regarding claim 6, Kwon discloses wherein the information about the function may include a type of the function and a setting value of the function (executable application icons [i.e., a type of function] are monitored for usage patterns, at [0017]).

	Regarding claim 7, Kwon discloses wherein the at least one processor is further configured to: upon reception of identification information for user identification from the user, match the identification information with the generated user pattern, and control the storage to store the user pattern matched with the identification information (use patterns of an application are recorded and updated, at [0012].  A user of the device is identified as “a user” by virtue of their interactions with the device, and such interactions are monitored and “matched” to the user’s device, at [0011]).
	Claim 15 recites limitations analogous in scope to those of claim 7, and as such is rejected under similar rationale.

	Regarding claim 10, Kwon discloses wherein the at least one processor is further configured to control the display to display a menu for providing the at least one function in at least one form of an image or text (Kwon shows a menu of application icons including both text and images, in Fig. 2).

	Regarding claim 16, Ro discloses wherein the external device comprises an air conditioner (Ro utilizes the external control of multiple light apparatuses in a specified embodiment.  However, Ro explicitly discloses wherein the system may control a variety of types of smart apparatuses including household appliances and temperature/humidity control apparatuses, at [0117].  Ro specifically lists an air conditioner as an apparatus that may be controlled from an image display apparatus analogous to that utilized in the disclosed embodiment, at [0007].  As a result, the examiner contents that Ro provides support for control of an air conditioner through the disclosed graphical user interface).

	Regarding claim 17, Ro discloses wherein the recommended operation mode comprises at least one of cooling, heating, dehumidification, purification, or power saving (Ro utilizes the external control of multiple light apparatuses in a specified embodiment, including generating a mode recommendation based on collected context data, at [0169].  However, Ro explicitly discloses wherein the system may control a variety of types of smart apparatuses including household appliances and temperature/humidity control apparatuses, at [0117].  The examiner contents that control of temperature/humidity control apparatuses would necessarily provide a recommendation of cooling, heating, and/or dehumidification based on collected context data).

	Regarding claim 19, Ro discloses wherein the operations available to be set up in the external device comprise at least one of a set temperature, a wind volume, or a wind direction (Ro discloses the control of cooling, heating, and dehumidification devices at [0117], and air conditioners specifically at [0007].  Air conditioners are notoriously well-known to be controlled by a thermostat setting a particular temperature, and such control would have been obvious to implement into any interface used to control a heating/cooling device).

Claims 2-4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Ro, further in view of Almand et al. (US Patent 10,025,460 B1, hereinafter Almand).

	Regarding claim 2, Kwon and Ro disclose the display device of claim 1.  Kwon discloses that a display may be modified based on usage patterns related to months, dates, days of a week, and time of day, but fails to explicitly disclose, wherein the controller is configured to: determine a frequency of use of at least one function for each hour based on the user pattern; and reconfigure the menu based on the determined frequency of use for each hour.
	Almand discloses systems and methods for customizing menu items based on user usage patterns, similar to Kwon and Ro.  Furthermore, Almand discloses wherein usage over an hourly time period is tracked, at col. 9, lines 36-50.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface customization of Kwon and Ro to include the hourly time period of Almand.  One would have been motivated to make such a combination for the advantage of providing a user interface corresponding to a user’s usage patterns at a particular time, commensurate with the disclosure of Kwon, at [0040].
	Claim 12 recites limitations analogous to those of claim 2, and as such is rejected under similar rationale.

	Regarding claim 3, Kwon, Ro, and Almand disclose the display device of claim 2, further comprising: a transceiver communicating with an external device, wherein the controller is configured to: determine a function to be displayed for the user based on time information received from the external device and the frequency of use for each hour, and reconfigure the menu to preferentially display a menu for providing the determined function (mobile terminals such as the cellular phone disclosed by Kwon at [0034] are known to receive time signals from a network signal provider).

	Regarding claim 4, Almand discloses wherein the controller is configured to: determine a function to be displayed for the user based on a predetermined period; and reconfigure the menu to preferentially display a menu for providing the determined function (Almand discloses modifying the visual characteristics of menu items based on usage, such that more frequently used items are displayed more prominently.  See col. 9, lines 14-50).
	
	Regarding claim 13, Kwon, Ro, and Almand disclose the method of claim 12, further comprising:
receiving time information from an external device (mobile terminals such as the cellular phone disclosed by Kwon at [0034] are known to receive time signals from a network signal provider),
wherein the reconfiguring of the menu based on the user pattern comprises:
determining a function to be displayed for the user based on the time information and the frequency of use for each hour, and reconfiguring the menu to preferentially display a menu for providing the determined function (Almand discloses modifying the visual characteristics of menu items based on usage, such that more frequently used items are displayed more prominently.  See col. 9, lines 14-50.  Usage may be tracked over an hourly time period, at col. 9, lines 36-50).

Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Ro, further in view of Ohgake (US Publication 2014/0035928 A1, hereinafter Ohgake).

	Regarding claim 8, Kwon and Ro disclose the display device of claim 1.  Kwon further discloses a transceiver receiving location information from an external device (seen in the use of a global positioning system for tracking device location, at [0036]).  Kwon fails to explicitly disclose wherein the controller is configured to: determine a language in which to display the menu based on the location information, and display the menu in the determined language.
	Ohgake discloses a device including a global positioning system and a display, similar to the device of Kwon and Ro.  Furthermore, Ohgake discloses wherein the positional information of the global positioning system may be used to set the display language of the device, at [0007].
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the mobile device of Kwon and Ro to include the location-based language setting of Ohgake.  One would have been motivated to make such a combination for the obvious advantage of automatically determining a likely language for use on a device, such that a user may not have to manually set a language setting.

	Regarding claim 9, Ro discloses wherein the transceiver is further configured to receive operation information (see, for example, Figs. 10B(a-c), which illustrate status information regarding lighting conditions, including an on/off status, and a dimming level.  See further [0151]).

Regarding claim 18, Ro discloses wherein the operation information comprises information regarding operations available to be set up in the external device (the examiner contends that an operation that may be carried out by a device is analogous to one that is “available to be set up”, as claimed.  As a result, Ro discloses such as the ability to control on/off states, dimming status, and display further related control menus at [0151]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145